
	
		II
		110th CONGRESS
		2d Session
		S. 2624
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2008
			Mrs. Feinstein (for
			 herself, Mr. Specter,
			 Mr. Inouye, and Mr. Durbin) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Rules and Administration
		
		A BILL
		To regulate political robocalls.
	
	
		1.Short titleThis Act may be cited as the
			 Robocall Privacy Act of
			 2008.
		2.FindingsCongress makes the following
			 findings:
			(1)Abusive political
			 robocalls harass voters and discourage them from participating in the political
			 process.
			(2)Abusive political
			 robocalls infringe on the privacy rights of individuals by disturbing them in
			 their homes.
			3.DefinitionsFor purposes of this Act—
			(1)Political
			 robocallThe term political robocall means any
			 outbound telephone call—
				(A)in which a person
			 is not available to speak with the person answering the call, and the call
			 instead plays a recorded message; and
				(B)which promotes,
			 supports, attacks, or opposes a candidate for Federal office.
				(2)IdentityThe
			 term identity means, with respect to any individual making a
			 political robocall or causing a political robocall to be made, the name of the
			 sponsor or originator of the call.
			(3)Specified
			 periodThe term specified period means, with respect
			 to any candidate for Federal office who is promoted, supported, attacked, or
			 opposed in a political robocall—
				(A)the 60-day period
			 ending on the date of any general, special, or run-off election for the office
			 sought by such candidate; and
				(B)the 30-day period
			 ending on the date of any primary or preference election, or any convention or
			 caucus of a political party that has authority to nominate a candidate, for the
			 office sought by such candidate.
				(4)Other
			 definitionsThe terms candidate and Federal
			 office have the respective meanings given such terms under section 301
			 of the Federal Election Campaign Act of 1971 (2 U.S.C. 431).
			4.Regulation of
			 political robocallsIt shall
			 be unlawful for any person during the specified period to make a political
			 robocall or to cause a political robocall to be made—
			(1)to any person
			 during the period beginning at 9 p.m. and ending at 8 a.m. in the place which
			 the call is directed;
			(2)to the same
			 telephone number more than twice on the same day;
			(3)without
			 disclosing, at the beginning of the call—
				(A)that the call is
			 a recorded message; and
				(B)the identity of
			 the person making the call or causing the call to be made; or
				(4)without
			 transmitting the telephone number and the name of the person making the
			 political robocall or causing the political robocall to be made to the caller
			 identification service of the recipient.
			5.Enforcement
			(a)Enforcement by
			 Federal Election Commission
				(1)In
			 generalAny person aggrieved by a violation of section 4 may file
			 a complaint with the Federal Election Commission under rules similar to the
			 rules under section 309(a) of the Federal Election Campaign Act of 1971 (2
			 U.S.C. 437g(a)).
				(2)Civil
			 penalty
					(A)In
			 generalIf the Federal Election Commission or any court
			 determines that there has been a violation of section 4, there shall be imposed
			 a civil penalty of not more than $1,000 per violation.
					(B)Willful
			 violationsIn the case the Federal Election Commission or any
			 court determines that there has been a knowing or willful violation of section
			 4, the amount of any civil penalty under subparagraph (A) for such violation
			 may be increased to not more than 300 percent of the amount under subparagraph
			 (A).
					(b)Private right
			 of actionAny person may bring in an appropriate district court
			 of the United States an action based on a violation of section 4 to enjoin such
			 violation without regard to whether such person has filed a complaint with the
			 Federal Election Commission.
			
